Eggleston, J.,
delivered the opinion of the court.
This case arises out of the same motor vehicle collision involved in Birtcherds Dairy, Inc. v. Randall, decided today, ante p. 311. Willie Ruth Beverly, a passenger on the bus, was injured in the collision and recovered a verdict against Birtcherds Dairy, Inc., and the Virginia Electric & Power Company. Here, as in the former case, the trial court set aside the verdict against the Virginia Electric & Power Company and entered final judgment in its favor, but at the same time sustained the verdict against Birtcherds Dairy, Inc., and entered judgment thereon. This judgment is before us on a writ of *320error granted to Birtcherds Dairy, Inc., raising the same questions as those disposed of in the companion case.
The evidence in the two cases is substantially the same, and what we have said in Birtcherds Dairy, Inc. v. Randall, applies and controls here.
The judgment against Birtcherds Dairy, Inc., is affirmed. The judgment in favor of the Virginia Electric & Power Company is reversed, and judgment is entered against it in favor of the plaintiff below on the verdict. The costs will be divided between the judgment debtors.

Affirmed in part.


Reversed in part.